DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 12/2/2022 has been entered. The previous rejection of claims 81-91 under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 79-91 remain pending in this application.
Response to Arguments
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive. Applicant’s argument that Koeneman teaches away from the inventive concept presently on file is moot since it is a claimed invention that may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art, not the inventive concept. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation (see MPEP 2131). As explained in the previous Office Action, and again in the rejection below, Koeneman meets the limitations as claimed. The examiner suggests amending the claim language to clarify whether the first and second material are the same, continuous material from the proximal area to the distal area and/or to specify which portion of the prosthesis make up the proximal and distal areas (for example, is applicant referring to a core section, a surface structure, the entirety of the proximal/distal area, etc.). Further, though Koeneman teaches an opposite deformation configuration, the excerpt in col. 10, lines 18-26 of Koeneman has been cited because it clearly shows that the difference in elasticity  taught by Koeneman affects the elasticity of the hip joint prosthesis along the length axis thereof. 
Claim Objections
Claims 82-84 are objected to because of the following informalities:  Each of claims 82-84 recites “proximate area” in line 3 which appears to include a misspelling of the term – proximal area –.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “deforming substantially equally elastically as the material of the femoral bone”  in claim 80 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of deformation of the material is therefore rendered indefinite by the use of the term “substantially equally elastically”.
Claim 80 also recites “comprises the step of first material deforming substantially equally elastically as the material of the femoral bone” in lines 7-8. The examiner is unsure whether applicant meant to recite – comprises the step of said second material deforming substantially equally elastically as the material of the femoral bone – since the specification appears to disclose that it is the second area material that deforms substantially equally elastically as the material of the femoral bone on page 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 79-91 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 4,750,905 to Koeneman et al. (Koeneman).
Regarding at least claim 79
Koeneman teaches an improved prosthesis construction in a femoral-side hop joint replacement of the type having an elongate curved stem held within an intramedullary cavity in a femur, and a neck supporting a ball-like joint member at the femur’s proximal end (abstract). 
[AltContent: textbox (Distal area)][AltContent: textbox (Proximal area)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    454
    298
    media_image1.png
    Greyscale

Koeneman meets the limitations of a method of absorbing a force in the hip joint of a human patient using a hip joint prosthesis (col. 10, lines 11-26 discloses that the device is characterized by very high strength in its neck and substantially lower strength within the bone region, where loading forces can be distributed to and absorbed by the bone), wherein said hip joint prosthesis has a length axis extending in a proximal-distal direction when implanted (fig. 1 shows a length axis 30), wherein the hip joint prosthesis comprises a first proximal area (see annotated fig. 1 above) and a second distal area (see annotated fig. 1 above), and wherein said first proximal area comprises a first material or part of material adapted to have a first elasticity (the device includes a core; 22, a sheath surrounding the core; 34, and an outer skin; 38 – it is noted that any object comprises a material of some kind and every material has some degree of elasticity. In this case, the examiner interprets the outer skin material; 38 in the first proximal area as comprising a first material or part of material adapted to have a first elasticity as disclosed in col. 11, lines 64-68 through col. 11, lines 1-2) and wherein said second distal area comprises a second material or part of material, adapted to have a second predetermined elasticity (the device includes a core; 22, a sheath surrounding the core; 34, and an outer skin; 38 – it is noted that any object comprises a material of some kind and every material has some degree of elasticity. In this case, the examiner interprets the sheath material; 34 in the second distal area as comprising a second material or part of material adapted to have a second predetermined elasticity as disclosed in col. 9, lines 10-15), and wherein said first material or part of material is adapted to have a different elasticity than said second material or part of material (the first material or part of material which is interpreted as the material of the outer skin is adapted to have a different elasticity, for example one that is less than about 1 msi as disclosed in col. 11, lines 1-2, than the second material or part of material, which is interpreted as the sheath material with an elasticity of between about 2 and 6 msi, as disclosed in col. 9, lines 14-15) such that the difference in elasticity affects the elasticity of the hip joint prosthesis along the length axis thereof (col. 10, lines 18-26 discloses that the device is characterized by very high strength in its neck and substantially lower strength within the bone region and therefore results in a different in elasticity that affects the elasticity of the hip joint prosthesis along the length axis thereof as claimed), said method comprising the step of said hip joint prosthesis deforming elastically (col. 1, lines 20-28 of Koeneman discloses that, when implanted, a hip device functions as a load transfer member between the pelvis and femur and as such must accommodate considerable bending, axial compression, and torsional forces applied across the joint – these forces would cause some degree of elastic deformation to the hip joint prosthesis of Koeneman, as taught in col. 3, lines 18-25), comprising: - said material of said first area (outer skin material) of said hip joint prosthesis deforming elastically, when exposed to a force, and - said material of said second area (sheath material) of said hip joint prosthesis deforming less elastically than said material of said first area of said hip joint prosthesis, when exposed to said force (since the outer skin material/first material has a lower modulus of elasticity it would deform more elastically than the sheath material/second material).  
Regarding at least claim 80
Koeneman teaches the method according to claim 79, wherein the step of said first material of said first area (outer skin material) of said hip joint prosthesis deforming elastically when exposed to a force, comprises the step of said first material (outer skin material; 38) deforming more elastically than a material of a femoral bone (col. 1, lines 59-60 of Koeneman discloses the elastic modulus of bone in the outer cortical region is about 2.5 which is higher than the modulus of the outer skin material which is less than about 1 msi, as disclosed in col. 11, lines 1-2 and therefore the outer skin material would deform more elastically than at least the cortical region of the femoral bone), and wherein the step of said second material of said second area (sheath material) of said hip joint prosthesis deforming less elastically than said first material of said first area (outer skin material; 38) of said hip joint prosthesis when exposed to a force, comprises the step of first material (this limitation has been interpreted as referring to the second material/sheath material; 34 – see 112 rejection above) deforming substantially equally elastically as the material of the femoral bone (col. 9, lines 10-15 discloses a sheath material elasticity of between about 2 and 6 msi which is substantially the same as the disclosed modulus of bone which is about 2.5, in col. 1, lines 59-60).  
Regarding at least claim 81
Koeneman teaches the method according to claim 79, wherein the step of said material of said first area of said hip joint prosthesis deforming elastically when exposed to a force, comprises the step of said first material (outer skin) deforming more elastically than a material of a femoral bone (the outer skin material has a lower modulus of elasticity than bone and would therefore deform more elastically), and wherein the step of said second material of said second area of said hip joint prosthesis deforming less elastically than said first material of said first area of said hip joint prosthesis when exposed to a force, comprises the step of said second material (sheath material) deforming equally elastically as a bone cement selected to fixate said hip joint prosthesis to the femoral bone (the sheath material of Koeneman has substantially the same modulus of elasticity as bone, as explained above).  
Regarding at least claim 82
Koeneman teaches the method according to claim 79, wherein the hip joint prosthesis comprises a fixating section (distal tip) situated in the distal area, a connecting section (ball joint) situated in the proximate area and an intermediary section (shaft portion between distal tip and ball joint) placed between said fixating section and said connecting section, wherein the step of said hip joint prosthesis deforming elastically when exposed to a force comprises the step of said intermediary section bending to a curvature when exposed to a force (the shaft of Koeneman between the distal tip and the ball joint bends to some degree of curvature in accordance with its material properties when exposed to a bending force).  
Regarding at least claim 83
Koeneman teaches the method according to claim 79, wherein the hip joint prosthesis comprises a fixating section (distal tip) situated in the distal area, a connecting section (ball joint) situated in the proximate area and an intermediary section (shaft between the distal tip and the ball joint) placed between said fixating section and said connecting section, wherein the step of said hip joint prosthesis deforming elastically when exposed to a force comprises the step of said intermediary section twisting when exposed to a force (the shaft of Koeneman between the distal tip and the ball joint deforms to some degree in accordance with its material properties when exposed to a torsional/twisting force).  
Regarding at least claim 84
Koeneman teaches the method according to claim 79, wherein the hip joint prosthesis comprises a fixating section (distal tip) situated in the distal area, a connecting section (ball joint) situated in the proximate area and an intermediary section (shaft between distal tip and ball joint) placed between said fixating section and said connecting section, wherein the step of said hip joint prosthesis deforming elastically when exposed to a force comprises the step of said intermediary section bending and twisting when exposed to a force (the shaft of Koeneman between the distal tip and the ball joint bends to some degree of curvature and deforms to some degree in accordance with its material properties when exposed to bending and torsional forces).  
Regarding at least claim 85
Koeneman teaches the method according to claim 82, wherein the step of said intermediary section bending to a curvature when exposed to a force comprises the steps of: - said intermediary section bending to a curvature with x > 2, and - said fixating section remaining fixedly attached to a femoral bone, and - said femoral bone remaining intact (Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would bend to a curvature of x > 2, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed).
Regarding at least claim 86
Koeneman teaches the method according to claim 82, wherein the step of said intermediary section bending to a curvature when exposed to a force comprises the steps of: - said intermediary section bending to a curvature with x > 4, and - said fixating section remaining fixedly attached to a femoral bone, and - said femoral bone remaining intact (Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would bend to a curvature of x > 4, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed).  
Regarding at least claim 87
Koeneman teaches the method according to claim 82, wherein the step of said intermediary section bending to a curvature when exposed to a force comprises the steps of: - said intermediary section bending to a curvature with x > 8, and 5FORSELL Appl. No. TBD June 1, 2020 Preliminary Amendment - said fixating section remaining fixedly attached to a femoral bone, and - said femoral bone remaining intact (Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would bend to a curvature of x > 8, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed).  
Regarding at least claim 88
Koeneman teaches the method according to claim 83, wherein the step of said intermediary section twisting when exposed to a force comprises the steps of: - said intermediary section twisting till the angle of twist (Φ) > 0,005π radians, and - said fixating section remaining fixedly attached to a femoral bone, and - said femoral bone remaining intact (Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would twist till the angle of twist (Φ) > 0,005π radians, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed). 
Regarding at least claim 89
Koeneman teaches the method according to claim 83, wherein the step of said intermediary section twisting when exposed to a force comprises the steps of: - said intermediary section twisting till the angle of twist (Φ) > 0,01π radians, and - said fixating section remaining fixedly attached to a femoral bone, and - said femoral bone remaining intact (Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would twist till the angle of twist (Φ) > 0,01π radians, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed). 
Regarding at least claim 90
Koeneman teaches the method according to claim 83, wherein the step of said intermediary section twisting when exposed to a force comprises the steps of: - said intermediary section twisting till the angle of twist (Φ) > 0,02π radians, and 6FORSELL Appl. No. TBD June 1, 2020 Preliminary Amendment - said fixating section remaining fixedly attached to a femoral bone, and - said femoral bone remaining intact (Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would twist till the angle of twist (Φ) > 0,02π radians, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed).  
Regarding at least claim 91
Koeneman teaches the method according to claim 84, wherein the step of said intermediary section bending and twisting when exposed to a force comprises the steps of: - said intermediary section bending to a curvature with x > 2, and - said intermediary section twisting till the angle of twist (Φ) > 0,005π radians, - said fixating section remaining fixedly attached to a femoral bone, and said femoral bone remaining intact(Koeneman discloses the same femoral implant with the same modulus of elasticity as applicant’s, therefore, the intermediary section/shaft of Koeneman would bend to a curvature of x > 2 and twist till the angle of twist (Φ) > 0,005π radians, depending on the force it is exposed to; Further, the fixating section/distal tip remains fixedly attached to the bone in the same way as applicant’s and the bone remains intact in the same way as applicant’s and meet these limitations as claimed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774